(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, se nos pide que desestimemos la apelación interpuesta en este caso:
*981BoR Cuanto, el demandado apeló el 12 de febrero, 1934, de la sen-tencia dictada contra él:
Poe cuanto, no ba -vencido la prórroga que la corte inferior ha concedido al apelante para que presente el pliego de exposición del caso para su apelación:
P.OR cuanto, el tiempo transcurrido desde que la apelación fue interpuesta no demuestra que el apelante haya sido negligente en la tramitación de su recurso:
Por cuanto, también se funda la solicitud de desestimación en la frivolidad de la apelación:
Por cuanto, carecemos de base para decidir la frivolidad alegada porque no tenemos ante nosotros la demanda y la contestación ni la prueba, pues si bien la apelada nos ha presentado una transcripción de ella hecha por el taquígrafo, no está aprobada por la corte sen-tenciadora :
Por tanto, no ha lugar a desestimar esta apelación.